Examiner’s Amendment and Reasons for Allowance

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claim 17, line 9; “emitted” was changed to -- emits --.
The claim was amended in order to clarify the claim language.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a method of operating an autonomous device in a building.
The following is an examiner’s statement of reasons for allowance:  the prior art of record considered as a whole fails to teach or suggest a method, a system, or a non-transitory computer-readable storage medium comprising at least one program for execution by at least one processor of a device, the at least one program including instructions which, when executed by the at least one processor, cause the device to perform operations of the method, comprising:  obtaining a sound sensor map of a building, the sound sensor map indicating locations of one or more first sound sensor devices in a first room of the building and one or more second sound sensor devices in a second room of the building; receiving autonomous device location information that indicates a location of an autonomous device during a time window when the autonomous device emits one or more sound patterns at one or more frequencies within the first room; receiving sound data comprising:  i) first sound data associated with sounds sensed by the one or more first sound sensor devices during the time window, and ii) second sound data associated with sounds sensed by the one or more second sound sensor devices during the time window; generating a sound localization model based on the sound sensor map, the autonomous device location information, and the received sound data, wherein the sound localization model compensates for how sounds travel among rooms in at least a portion of the building such that an origin room of a sound source is identifiable; and storing a representation of the sound localization model.  (bold language emphasized)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. The examiner can normally be reached PHP Mon-Fri 8am-5pm Typical.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        
pwh
September 9, 2022